JOINT FILING AGREEMENT This JOINT FILING AGREEMENT, dated as of October 1, 2007, by and among Fortress Partners Offshore Securities LLC, Fortress Partners Master Fund L.P., Fortress Partners Offshore Master GP LLC, FIF III Liberty Holdings LLC, Fortress Investment Fund III LP, Fortress Investment Fund III (Fund B) LP, Fortress Investment Fund III (Fund C) LP, Fortress Investment Fund III (Fund D) L.P., Fortress Investment Fund III (Fund E) L.P., Fortress Investment Fund III (Coinvestment Fund A) LP, Fortress Investment Fund III (Coinvestment Fund B) LP, Fortress Investment Fund III (Coinvestment Fund C) LP, Fortress Investment Fund III (Coinvestment Fund D) L.P., Fortress Fund III GP LLC, Fortress Investment Fund GP (Holdings) LLC, Fortress Partners Securities LLC, Fortress Partners Fund L.P., Fortress Partners GP LLC, Fortress Principal Investment Holdings IV LLC, Fortress Partners Advisors LLC, Drawbridge DSO Securities LLC, Drawbridge Special Opportunities Fund LP, Drawbridge Special Opportunities GP LLC, Drawbridge OSO Securities LLC, Drawbridge Special Opportunities Fund Ltd., Drawbridge Special Opportunities Advisors LLC, Drawbridge Global Macro Master Fund Ltd., Drawbridge Global Macro Intermediate Fund L.P., DBGM Associates LLC, Principal Holdings I LP, FIG Asset Co. LLC, Drawbridge Global Macro Fund Ltd., Drawbridge Global Macro Fund LP, Drawbridge Global Macro Advisors LLC, Drawbridge Global Macro GP LLC, FIG LLC, Fortress Operating Entity I LP, Fortress Operating Entity II LP, FIG Corp. and Fortress Investment Group LLC.Each of the above are collectively referred to herein as the "Parties" and each individually as a "Party."Pursuant to Rule 13d-1(k)(1)(iii) promulgated under the Securities Exchange Act of 1934, as amended, the Parties hereby acknowledge and agree that Schedule 13G is filed on behalf of each such Party and that all subsequent amendments to the Statement on Schedule 13G shall be filed on behalf of each of the Parties without the necessity of executing or filing additional joint filing agreements. The Parties hereby acknowledge that each Party shall be responsible for timely filing of such amendments, and for the completeness and accuracy of the information concerning such Party contained therein, but shall not be responsible for the completeness and accuracy of the information concerning any other Party, except to the extent that such Party knows or has reason to believe that such information is inaccurate. [Signature pages follow] IN WITNESS WHEREOF, the Parties hereto have executed this Joint Filing Agreement as of the day and year first above written. FORTRESS PARTNERS OFFSHORE SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory FORTRESS PARTNERS MASTER FUND L.P. By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory FORTRESS PARTNERS OFFSHORE MASTER GP LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory FIF III LIBERTY HOLDINGS LLC By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III LP By:FORTRESS FUND III GP LLC its general partner By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (FUND B) LP By:FORTRESS FUND III GP LLC its general partner By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (FUND C) LP By:FORTRESS FUND III GP LLC its general partner By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (FUND D) L.P. By:FORTRESS FUND III GP LLC its general partner By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (FUND E) L.P. By:FORTRESS FUND III GP LLC its general partner By: Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (COINVESTMENT FUND A) LP By:FORTRESS FUND III GP LLC its general partner By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (COINVESTMENT FUND B) LP By:FORTRESS FUND III GP LLC its general partner By: /s/ Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (COINVESTMENT FUND C) LP By:FORTRESS FUND III GP LLC its general partner By: Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND III (COINVESTMENT FUND D) L.P. By:FORTRESS FUND III GP LLC its general partner By: Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS FUND III GP LLC By: Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS INVESTMENT FUND GP (HOLDINGS) LLC By: Jeffrey Rosenthal Name: Jeffrey Rosenthal Title: Authorized Signatory FORTRESS PARTNERS SECURITIES LLC By:FORTRESS PARTNERS FUND L.P. its sole managing member By:FORTRESS PARTNERS GP LLC its general partner By: Name: Glenn Cummins Title: Authorized Signatory FORTRESS PARTNERS FUND L.P. By:FORTRESS PARTNERS GP LLC its general partner By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory FORTRESS PARTNERS GP LLC By: /s/Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC By: /s/ Randal A. Nardone Name: Randal A. Nardone Title: Authorized Signatory FORTRESS PARTNERS ADVISORS LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE DSO SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP By:DRAWBRIDGE SPECIAL OPPORTUNITIES GPLLC its general partner By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES GP LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE OSO SECURITIES LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LTD. By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE SPECIAL OPPORTUNITIES ADVISORS LLC By: /s/ Glenn Cummins Name: Glenn Cummins Title: Authorized Signatory DRAWBRIDGE GLOBAL MACRO MASTER FUND LTD. By: /s/ Kevin Treacy Name: Kevin Treacy Title: Authorized Signatory DRAWBRIDGE GLOBAL MACRO INTERMEDIATE FUND L.P. By:DBGM ASSOCIATES LLC its general partner By: /s/ Kevin Treacy Name: Kevin Treacy Title: Authorized Signatory DBGM ASSOCIATES LLC By:PRINCIPAL HOLDINGS I LP its sole managing member By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory PRINCIPAL HOLDINGS I LP By:FIG ASSET CO. LLC its general partner By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory FIG ASSET CO. LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory DRAWBRIDGE GLOBAL MACRO FUND LTD. By: /s/ Kevin Treacy Name: Kevin Treacy Title: Authorized Signatory DRAWBRIDGE GLOBAL MACRO FUND LP By:DRAWBRIDGE GLOBAL MACRO FUND GP LLC its general partner By: /s/ Kevin Treacy Name: Kevin Treacy Title: Authorized Signatory DRAWBRIDGE GLOBAL MACRO ADVISORS LLC By: /s/ Kevin Treacy Name: Kevin Treacy Title: Authorized Signatory DRAWBRIDGE GLOBAL MACRO GP LLC By: /s/ Kevin Treacy Name: Kevin Treacy Title: Authorized Signatory FIG LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory FORTRESS OPERATING ENTITY I LP By:FIG CORP. its general partner By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory FORTRESS OPERATING ENTITY II LP By:FIG CORP. its general partner By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory FIG CORP. By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory FORTRESS INVESTMENT GROUP LLC By: /s/ David N. Brooks Name: David N. Brooks Title: Authorized Signatory
